Oole, O. J.
There is no difficulty in understanding what claims are relied on as a cause of action for which a lien is sought. The plaintiff evidently seeks to recover or have a lien for the machinery furnished under the letter or written agreement of June 21, 1887, the price of which was agreed upon at $450. He also seeks to recover and have a lien for other materials furnished and services rendered upon machinery placed in the mill, for the amount which these materials and services were reasonably worth. These materials and services are set forth in the bill of particulars which is attached to and made a part of the complaint. It is true, this bill of particulars contains the aggregate charge for the machinery furnished upon the written contract; but this could not have misled any one, as the item itself refers to a contract, thus giving an explanation of the charge. In respect to the other materials furnished and services rendered the bill of particulars contains all necessary information as to the nature of the article and time of service which was essential to enable the defendants to make their defense. The different claims might have been kept more distinct in the complaint, and not mingled together as they are to some extent; but still there is no difficulty whatever in ascertaining with certainty the precise nature of the claims which the plaintiff is to recover upon and have a lien for. Of course, the special agreement will control as to the price of all machinery furnished under it; and as to the other materials and services the *5plaintiff can recover only what he shows they are reasonably worth. But the complaint states, with reasonable certainty, the facts relating to each claim or cause of action. It is not possible for the defendants to be embarrassed in making their defense.
The motion to make the complaint more definite and certain was properly denied.
By the Court. — - The order of the circuit court is affirmed.